Citation Nr: 0833885	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from March 1983 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran was scheduled for a Board personal hearing in 
Washington, DC (Central Office hearing) in June 2008, and 
failed to appear for the requested hearing.  He has not shown 
good cause for his failure to appear, and has not requested 
another hearing; therefore, the Board will address the issue 
on appeal.  


FINDINGS OF FACT

1.  By an August 1996 rating decision, the RO denied service 
connection for PTSD; the RO notified the veteran about this 
rating decision and his appellate rights on September 4, 
1996; and the veteran did not enter a notice of disagreement 
with this decision.  

2.  The veteran's formal claim to reopen service connection 
for PTSD was received by VA on February 11, 1997.  

3.  By a July 2003 rating decision, the RO granted service 
connection for PTSD, and assigned an effective date of 
February 11, 1997 for the grant of service connection; the RO 
notified the veteran about this rating decision and his 
appellate rights on September 5, 2003; and the veteran did 
not enter a notice of disagreement with this decision within 
one year of notice of the decision.


CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision denial of service 
connection for PTSD became a final decision.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The July 2003 RO rating decision assignment of February 
11, 1997 for the grant of service connection for PTSD became 
a final decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

3.  The criteria for an earlier effective than February 11, 
1997, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 3.400, 20.201, 20.202, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007.  See also Federal Circuit Rule 32.1 
and Federal Circuit Local Rule 32.1. (CTAF Rule 32.1)).

On the issue of earlier effective date for service 
connection, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for PTSD

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. 
§ 3.400(r).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal of effective date by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to the revision on the same factual basis in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  If a decision by the RO goes 
unappealed, such is final.  A final and binding RO decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except on 
the basis of clear and unmistakable error (CUE), as provided 
in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) 
(2007).  If a claimant wishes to reasonably raise CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

In the present case, a review of the record reveals that the 
RO denied service connection for PTSD in August 1996, finding 
that there was no confirmed diagnosis of PTSD.  The veteran 
was notified of this decision on September 4, 1996.  The 
veteran did not enter a notice of disagreement with this 
decision.  Neither the February 1997 letter nor the medical 
evidence forwarded with it expressed disagreement with August 
1996 rating determination.  It did also not express a desire 
for Board review.  Thus, it cannot be construed as a notice 
of disagreement.  There was also no other evidence or 
statements received during the one year time period from the 
September 1996 notification that can be construed as a notice 
of disagreement with the August 1996 denial of service 
connection for PTSD.  

As to the veteran's claim that he was mentally incapacitated 
during the time period in which he had to file a notice of 
disagreement, the Board notes that the veteran was 
represented by AMVETS until February 1997.  The Board further 
observes that in June 1997, the veteran, acting on his own 
behalf, submitted a notice of disagreement with denials of 
service connection for his right middle finger, hearing loss, 
and tinnitus in the August 1996 rating determination.  The 
veteran also requested a waiver of overpayment in April 1997.  
Moreover, the veteran was not found to be incompetent until 
February 1998, when the VA examiner indicated that he was not 
competent to make financial decisions on his own.  

The veteran's formal claim to reopen service connection for 
PTSD was received by VA on February 11, 1997.  In a statement 
received on February 11, 1997, the veteran's representative 
indicated that they were submitting supporting evidence on 
behalf of the veteran.  The medical evidence submitted on 
behalf of the veteran was a September 11, 1996 VA progress 
note containing a diagnosis of PTSD, chronic, severe, non-
combat related.  

In a rating decision in July 2003, the RO granted service 
connection for PTSD and assigned an effective date of 
February 11, 1997, the date of receipt of the veteran's 
formal claim to reopen service connection for PTSD.  Although 
there was a VA outpatient treatment report dated September 
11, 1996 reflects a diagnosis of PTSD, in the July 2003 
decision, the RO did not recognize the veteran's September 
11, 1996 VA treatment entry as an informal claim; instead, 
the July 2003 RO rating decision assigned an effective date 
of February 11, 1997, the date of receipt of formal claim to 
reopen, for the date of grant of service connection for PTSD.  
The veteran was notified of the July 2003 effective date 
decision on September 5, 2003.  The veteran did not enter a 
notice of disagreement with the July 2003 rating decision (to 
assign an effective date of February 11, 1997 for the grant 
of service connection for PTSD) within one year of the 
September 5, 2003 notice of the decision.  

As it relates to the veteran's claim, there are six elements 
for a valid notice of disagreement (NOD): it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2007).  Consequently, the August 
1996 rating decision denial of service connection for PTSD, 
and the July 2003 rating decision assignment of February 11, 
1997 as the effective date for service connection for PTSD 
became final rating decisions.  38 U.S.C.A. §§ 7105, 5108; 
38 C.F.R. § 20.1103.  

The veteran did not enter a notice of disagreement with the 
July 2003 rating decision (to assign an effective date of 
February 11, 1997 for the grant of service connection for 
PTSD) within one year of the September 2003 notice of the 
decision.  To the contrary, in a November 2003 statement in 
support of claim, the veteran indicated that he wished to 
withdraw any issue on appeal.  Consequently, the July 2003 
rating decision assignment of an effective date of February 
11, 1997 for the grant of service connection for PTSD became 
a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1100. 

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.

Although the finality of the August 1996 RO decision could be 
vitiated by a finding of CUE (see Routen v. West, 142 F.3d 
1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective 
dates)), such a claim has not been raised here with 
sufficient specificity to warrant consideration as a CUE 
motion.  In his February 2006 substantive appeal, the veteran 
claimed the initial rating examination was insufficient; 
however, merely to aver that there was CUE is not sufficient 
to raise the issue.  A CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown 
above, the arguments of the veteran contain no such 
specificity.  Moreover, a disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The record reflects that it was not until December 2004 that 
the veteran effectively entered a claim for an earlier 
effective date than February 11, 1997 for the grant of 
service connection for PTSD.  A claim or application is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  The 
December 2004 claim for earlier effective date did not 
include contentions of legal or factual CUE in the August 
1996 (service connection denial) or July 2003 (effective date 
assignment) rating decisions.

The veteran's earlier effective date for service connection 
in December 2004 was in the form of a statement in support of 
claim, dated in October 2003, but received in December 2004.  
The veteran requested that he be awarded an effective date of 
May 1996, when he first applied for PTSD; however, such a 
contention is precluded by the final August 1996 rating 
decision denial of service connection for PTSD.  

In this case, the Board finds that the statutory and 
regulatory provisions are determinative in this veteran's 
appeal for an earlier effective date for service connection 
for PTSD, so that  there is no legal basis for an effective 
date earlier than February 11, 1997 for the grant of service 
connection for PTSD.  
Neither the veteran nor the veteran's representative has 
alleged CUE in the July 2003 rating decision's assignment of 
an effective date of February 11, 1997 for the grant of 
service connection for PTSD. 

The veteran's general allegations that he was under a mental 
disability that prevented him from filing a notice of 
disagreement does not constitute an allegation of factual or 
legal CUE by a VA adjudicator in either the August 1996 or 
July 2003 rating decision.  The veteran's request for an 
effective date of May 1996 (date of original claim for 
service connection for PTSD) for the grant of service 
connection for PTSD, likewise, is without legal merit because 
of the final August 1996 rating decision denial of service 
connection for PTSD.  Further, the veteran's contention that 
somehow 38 C.F.R. § 3.114(a) permits the grant of service 
connection to the May 1996 date of claim for service 
connection also ignores the finality of both the August 1996 
and July 2003 rating decisions in this case.  

The United States Court of Appeals for Veterans Claims 
(Court), in Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
provided significant legal precedent with regard to the 
adjudication of claims for an earlier effective date for a VA 
benefit already granted, where there is of record a prior 
final RO decision or Board decision which considered and 
denied a claim for that identical benefit.  In Rudd, the 
claimant sought benefits that included earlier effective 
dates for the awards of service connection for various 
disabilities.  A previous rating decision that assigned an 
effective date for a grant of service connection became 
final, and a Board decision that denied an earlier effective 
date for the grant of service connection was final when 
issued.  

The Court further indicated that, under the established law, 
there were only two available means by which, in pursuing 
earlier effective date claims, the appellant could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of CUE, or claim to reopen them based upon new and 
material evidence.  Of those two, because the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  In Rudd, the veteran had not 
argued at any point that his request for an earlier effective 
date should be construed as a motion to revise based on CUE.  
The Court concluded that the only remaining possibility was 
that the veteran's claims each were to be processed as a 
"freestanding claim" for earlier effective dates - but such a 
possibility would vitiate the rule of finality, as it applied 
to the previous final RO rating decisions.  Because the 
claimant had not raised a proper claim for the earlier 
effective date sought, the Court determined that there was no 
basis for consideration of the veteran's effective date 
claims on the merits, and that the claims must be dismissed. 

Accordingly, on the facts of this veteran's case, the date of 
the February 11, 1997 is the earliest effective date that may 
be assigned for the award service connection for PTSD.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2007).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  As there 
is no legal basis for assignment of any earlier effective 
date, the Board finds that the claim for an earlier effective 
date for the award of service connection for PTSD must be 
denied.  The veteran's citation of 38 C.F.R. § 3.114 is 
misplaced 


as it relates to the claim of service connection for PTSD in 
this instance.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date earlier than February 11, 1997, for the 
grant of service connection for PTSD, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


